Citation Nr: 0719771	
Decision Date: 06/29/07    Archive Date: 07/05/07

DOCKET NO.  03-17 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Seattle, Washington


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A 1151 (West 2002) for hallux abducto valgus of the 
right foot, partial right side paralysis, and memory loss due 
to VA medical treatment.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1973 to 
July 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2002 rating decision, in which the RO 
denied the veteran's claim for compensation under 38 U.S.C.A. 
§ 1151 for hallux abducto valgus, right foot; partial 
paralysis, right upper and lower extremities; and memory 
loss.  The veteran filed a notice of disagreement (NOD) in 
July 2002, and the RO issued a statement of the case (SOC) in 
March 2003.  The veteran filed a substantive appeal (via a VA 
Form 9, Appeal to Board of Veterans' Appeals) in May 2003.

In October 2004, the veteran testified during a Board hearing 
at the RO before the undersigned Veterans Law Judge; a 
transcript of the hearing is of record.

In May 2006, the Board remanded to the RO the claim on appeal 
for further development.  The RO completed all requested 
development and continued denial of the veteran's claim (as 
reflected in the October 2006 supplemental SOC (SSOC)) and 
returned the matter to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  The veteran does not have additional disability as to his 
hallux abducto valgus of the right foot, partial right side 
paralysis, and memory loss, that resulted from carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar incidence of fault on the part of the VA, nor are 
these disabilities the result of an event that was not 
reasonably foreseeable.  


CONCLUSION OF LAW

The criteria for compensation under the provisions of 38 
U.S.C.A. § 1151 for hallux abducto valgus of the right foot, 
partial right side paralysis, and memory loss, claimed as due 
to VA treatment, are not met.  38 U.S.C.A § 1151 (West 2002); 
38 C.F.R. § 3.358 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006)) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).

Notice requirements under the VCAA essentially require VA to 
notify the appellant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In this appeal, in a December 2004 post-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate a claim for 
compensation under the provisions of 38 U.S.C.A. § 1151, as 
well as what information and evidence must be submitted by 
the appellant, and what information and evidence would be 
obtained by VA.  The letter also requested that the veteran 
submit any evidence in his possession that pertained to the 
claim.  A June 2006 letter informed the appellant how 
disability evaluations and effective dates are assigned and 
the type of evidence that impacts those determinations.  
Further, the October 2006 SSOC reflects readjudication of the 
claim after issuance of the letters.  Hence, the appellant is 
not shown to be prejudiced by the timing of VCAA-compliant 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in an SOC or 
SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, post-service private medical 
records, as well as VA examination reports and outpatient 
treatment records from the VA Medical Center (VAMC) in Puget-
Sound, Washington.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO 
and the Appeals Management Center (AMC), the appellant has 
been notified and made aware of the evidence needed to 
substantiate the claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is 
no additional notice that should be provided, nor is there 
any indication that there is additional existing evidence to 
obtain or development required to create any additional 
evidence to be considered in connection with the claim.  
Consequently, any error in the sequence of events or content 
of the notice is not shown to prejudice the appellant or to 
have any effect on the appeal.  Thus, any such error is 
deemed harmless and does not preclude appellate consideration 
of the matter on appeal, at this juncture.  See Mayfield, 20 
Vet. App. at 543 (rejecting the argument that the Board lacks 
authority to consider harmless error and affirming that the 
provision of adequate notice followed by a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

II.  Factual Background

The veteran's VA treatment records show that in June 1998, he 
presented with calluses on the bottom of his feet.  A July 
1998 podiatry consultation revealed that the veteran had 
right foot severe bunion with severe hallux valgus and 
hammertoe 2nd moderate right foot.  The veteran returned for 
follow-up treatment that month and elected to undergo 
surgical correction of the painful bunion.  It was noted that 
he had been informed of alternatives to the procedure and 
possible risks and complications.

The July 1998 operative note shows that the preoperative 
diagnosis was hallux abducto valgus, right foot.  The 
postoperative diagnosis was the same.  The veteran underwent 
a distal metaphyseal osteotomy with a dorsal medial based 
wedge resection of the right first metatarsal.  It was noted 
that the veteran tolerated the procedure and the anesthesia 
very well.

July 1998 to February 1999 VA treatment records show that the 
veteran's foot was progressing well and the veteran was back 
to normal function.

A May 2000 VA treatment record shows that the veteran 
complained of increased pain on the right 1st 
metatarsophalangeal joint.  The May 2000 podiatry 
consultation note showed that the veteran had mild numbness 
at the medial hallux 1st metatarsophalangeal joint area only.

Therefore, in May 2000, the veteran underwent a fibular 
sesamoidectomy, as well as hardware removal including two 
threaded 0.5 K-wires and a possible first metatarsophalangeal 
joint implant.  The preoperative diagnosis was sesamoiditis 
with a possible hallux rigidus of the right first 
metatarsophalangeal joint and sesamoid conflicts, in 
particular the fibular sesamoid.  Also hardware irritation 
dorsally at the first metatarsal.  The post-operative 
diagnosis was fibular sesamoiditis and hardware irritation.  
There were no complications noted on the operative report.  
It was also noted that the veteran tolerated the procedure 
and anesthesia well and the veteran had stable vital signs 
and vascular status intact to all toes of the right foot.

A May 2000 follow-up treatment record shows that the veteran 
reported walking with post-operative shoes with slight 
discomfort and planned to work in three days.  A June 2000 VA 
treatment record shows that the veteran had returned to work.  

An August 2000 VA treatment record shows that the veteran 
complained of persistent flexion weakness of the right 
metatarsophalangeal joint and dorsal metatarsophalangeal 
joint pain.  The diagnosis was intractable plantar keratosis 
sub 2nd right and hallux limitus grade III.

An October 2000 VA treatment record shows that the veteran 
sought treatment in the emergency room complaining of right 
sided numbness and weakness for five months.  The diagnosis 
was right upper extremity and right lower extremity weakness 
with patchy paresthesia, rule out mass, bleed.

A November 2000 VA neurology consultation shows a diagnosis 
of right sided weakness, numbness, and clumsiness of unknown 
origin.  The examiner stated that he doubted this was related 
to the veteran's podiatric surgery, which was performed under 
local anesthetic.

An April 2001 VA treatment record shows that the veteran 
continued to complain of right-sided weakness.  The diagnosis 
was questionable etiology right sided weakness.

An April 2001 VA primary care note includes a note from the 
VA physician that states that the veteran's impression that 
his right side numbness is related to his foot surgery 
"makes no anatomical sense."

An August 2001 VA treatment record notes that the veteran's 
right sided numbness, clumsiness was probably due to lacunar 
infarcts and possibly hepatitis.

A November 2001 VA podiatry outpatient note indicates that 
the veteran complained of right-sided weakness.  The 
physician stated that he could not understand any nerve 
damage physiology that would possibly causally relate his 
foot surgery and his entire right-sided complaints.  The 
physician also noted that he was not alone in this opinion, 
as the November 2001 emergency note and the November 2000 and 
August 2001 neurology notes voiced the same opinion.

A December 2001 VA primary care treatment record notes that 
the physician did not believe that the right sided weakness 
was related to the veteran's foot surgery.  It was noted that 
in past brain magnetic resonance imaging (MRI), the veteran 
had small area of lacunar ischemia at globus pallidus areas 
bilaterally and these could be related to his hypertension 
for which the veteran needed to be compliant with the 
medication and for which he had not been compliant.

A February 2002 VA treatment record notes that the veteran 
had chronic right-sided numbness and right hand cramping and 
clumsiness with a history of multiple right foot surgeries 
and resulting chronic right foot pain.  The physician noted 
that it was unclear if the veteran had neuroma or another 
surgical issue.

A March 2002 private electroencephalogram (EEG) revealed a 
moderate degree of focal disturbance of brain function over 
the left temporal region.  A rare left anterior temporal 
interictal epileptiform pattern was present.  This was 
suggestive of localization related epilepsy of probable left 
temporal lobe origin.

An April 2002 VA neurosurgery consultation indicates a 
diagnosis of some kind of functional tremor of the right side 
of the body on a historical basis.  The tremor seemed to be 
voluntary.  The physician noted that although the veteran 
complained of memory loss, the veteran remembered minute 
details when he wanted to of all kinds of historical facts 
about his foot operation and so forth.  The physician noted 
that the veteran might have some kind of functional disorder 
or a movement disorder.

An April 2002 private MRI of the head revealed bilateral 
cystic changes of the basal ganglia, which were found to be 
an incidental finding.  Otherwise, the MRI was normal.

A January 2003 private record from J.P., M.D. reveals a 
diagnosis of neurological problem after foot surgery; lateral 
peritalar subluxation persisting.

A January 2003 private medical record from M.S., M.D. states 
that the veteran's right upper extremity and lower extremity 
symptoms appeared to be mostly due to central lesions, but no 
strong evidence of significant lower motor neuron dysfunction 
or pathology.

A March 2003 MRI of the head and with magnetic resonance 
angiogram revealed small foci of signal abnormality in the 
basilar ganglia bilaterally, unchanged from the prior 
examination of April 2002.  It was noted that these might 
represent prominent Virchow-Robin spaces or tiny areas of old 
ischemia.  There was no other evidence of abnormality.

An April 2003 private medical record from J.P., M.D. reveals 
marked pain both at the level of the second tarsometatarsal 
joint where there was a positive shuck test, as well as a 
gastrocnemius equinus, as well as a marked pain and 
instability fueled at the deep peroneal nerve by an 
instability at the base of the first and second metatarsal, 
right where the deep peroneal nerve arises, approximate to 
the area that the veteran's previous surgery was in.

A May 2003 letter from the private physician, Dr. J.P., 
states that he was the veteran's treating orthopedic foot and 
ankle surgeon.  The physician noted that the veteran had 
sustained a triggered seizure disorder from a painful 
disorder of his right foot.  Dr. J.P. noted that a 
neurologist had studied the veteran and confirmed the seizure 
portion of the disorder.  The physician also stated that he 
studied the veteran with the foot disorder and determined 
that the veteran had two failed surgical procedures on his 
foot that left him with a neuroma-like pain, as well as joint 
pain at the level of his first tarsometatarsal joint, which 
was unstable.  As a result of the unstable midfoot joint, 
this caused difficulties with both a first tarsometatarsal 
pain, as well as pain at the first metatarsal articulation 
with the second, where the deep peroneal nerve arises.

During his October 2004 Board hearing, the veteran testified 
that about a month after his May 2000 surgery, the VA closed 
down the operating room due to toxic mold and since then he 
had been suffering.  The veteran also stated that his focus 
as to the cause of his additional disabilities was mainly on 
the May 2000 surgery and not the July 1998 surgery.  After 
the May 2000 surgery, the veteran stated that he noticed that 
his foot would not respond, in that he was not able to lift 
it up.  He also noticed that he lost strength on his right 
side and had memory loss.

A December 2004 private medical record from R.E., M.D. notes 
that the physician felt the most likely explanation for the 
veteran's arthralgias was his underlying hepatitis C.

In April 2005, the veteran underwent an augment prior fusion 
with allograft chips and removal of deep buried screws.  The 
preoperative and postoperative diagnoses were status post 
right foot reconstruction with retained painful deep buried 
hardware.

An October 2005 VA treatment record indicates that the 
veteran's 2004 computed tomography (CT) revealed evidence of 
left lacunar infarct, which was noted could easily explain 
the veteran's stroke-like symptoms that he experienced on the 
right side of his body.

In September 2006, the veteran underwent a VA examination by 
a VA physician.  The physician noted that she had reviewed 
the veteran's claims file, including his surgical reports.  
After physical examination, it was noted that there was no 
evidence of any memory loss.  The veteran had evidence of 
basal ganglia lesions with lacunar infarcts and he had 
hypertension with no congestive heart failure.  The physician 
also noted that the lacunar infarcts were more than likely 
due to the hypertension.  Surgical sequela in the feet 
revealed only abnormal findings in the right foot with range 
of motion limitations and neurological symptoms on the right 
foot.  The examiner noted that immediately after surgery, the 
veteran had swelling of the foot and was not hospitalized and 
not tested for any septicemia.  Therefore, the examiner 
opined that in the absence of actual data, it was less than 
likely that the veteran's disability was due to the foot 
surgery.  However, the examiner also stated that she was not 
in the position to deny that the possibility existed that the 
veteran's paresis was related to the foot surgery and whether 
the veteran had any septicemia that resulted in the veteran's 
situation at least on a temporary basis.  But at the present 
time, there was no residual evidence of motor weakness and 
sensory weakness except circumduction walking.  In addition, 
the physician noted that the upper extremities did not show 
any weakness and there was no evidence of any memory loss.  
Therefore, the examiner opined that the lower extremity 
weakness and circumduction in gait could be, but was less 
than likely, due to the surgery if the veteran had 
septicemia; however, that data as to whether the veteran had 
septicemia after his surgery, was not available.


III.  Analysis

The Board notes that 38 U.S.C.A. § 1151 was amended by 
Section 422 of Public Law 104-204.  The new version of the 
law is more stringent than the old version.  The new law is 
effective with respect to claims filed on or after October 1, 
1997.  The veteran filed this claim in November 2001, and 
thus the new version of the law applies to this case.  

Where a veteran suffers an injury or aggravation of an injury 
as a result of VA medical treatment, and the injury or 
aggravation results in additional disability or death, then 
compensation, including disability, death, or dependency and 
indemnity compensation, shall be awarded in the same manner 
as if the additional disability or death were service-
connected.  38 U.S.C.A. § 1151 (West 2002).  As with any 
claim, when there is an approximate balance of positive and 
negative evidence regarding any matter material to the claim, 
the claimant shall be given the benefit of the doubt.  38 
U.S.C.A. § 5107 (West 2002).

In order for the disability or death to qualify for 
compensation under 38 U.S.C.A. § 1151, the disability or 
death must not have been the result of the veteran's willful 
misconduct, and must have been caused by VA hospital care, 
medical or surgical treatment, or examination.  Additionally, 
the VA hospital care, medical or surgical treatment, or 
examination that proximately caused the disability or death, 
must have been careless, negligent, lacked proper skill, or 
involved an error in judgment, or an event that was not 
reasonably foreseeable.  38 U.S.C.A. § 1151(a).  The 
additional disability or death must not merely be 
coincidental with the VA hospitalization, medical, or 
surgical treatment.  Finally, proof of aggravation, in the 
absence of evidence satisfying the causation requirement, 
will not suffice to make the additional disability or death 
compensable.  38 C.F.R. § 3.358(c)(1)(2) (2006).

In determining whether additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with his physical condition subsequent thereto.  
With regard to medical or surgical treatment, the veteran's 
physical condition prior to the disease or injury is the 
condition which the medical or surgical treatment was 
intended to alleviate.  Compensation is not payable if the 
additional disability or death results from the continuance 
or natural progress of the disease or injury for which the 
training, treatment, or hospitalization was authorized.  38 
C.F.R. § 3.358(b)(1), (2) (2006).

The veteran contends that after his May 2000 surgery, which 
was performed at a VA hospital, he began experiencing 
weakness on the entire right side of his body.  At the 
present, he claims to continue to have right-sided weakness 
along with memory loss and occasional nauseousness.

After consideration of the above-noted evidence in light of 
the legal criteria, the Board finds that compensation for the 
veteran's hallux abducto valgus of the right foot, partial 
right side paralysis, and memory loss due to VA treatment is 
not warranted.

Regarding the veteran's claimed memory loss, the Board notes 
that the veteran does not have a diagnosis of memory loss.  
In this regard, the April 2002 VA neurosurgery consultation 
and the September 2006 VA examination report show that the 
physicians found no memory loss.  Further, there is no other 
evidence of record showing a diagnosis of memory loss.  As 
indicated above, compensation pursuant to 38 U.S.C.A. § 1151 
is specifically limited to additional disability that is 
caused by VA treatment.  Hence, where, as here, the competent 
medical evidence establishes that the claimant does not have 
the disability for which compensation is sought, there can be 
no valid claim for compensation under the provisions of 
38 U.S.C.A. § 1151.  See Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

Regarding the veteran's hallux abducto valgus of the right 
foot, it was noted prior to the veteran's July 1998 surgery 
that the veteran had a diagnosis of hallux abducto valgus of 
the right foot.  The postoperative diagnosis after the July 
1998 surgery was the same.  There is no medical evidence 
showing that the veteran had additional disability regarding 
his hallux abducto valgus, and neither has the veteran 
asserted that the VA surgeries caused additional hallux 
abducto valgus disability of the right foot.  The veteran 
does assert, however, that the VA surgeries caused partial 
right side paralysis and weakness.

Regarding the veteran's complaints for partial right side 
paralysis and weakness, the Board finds that the most 
probative medical opinion evidence supports a finding that 
the veteran's July 1998 and May 2000 VA surgeries did not 
cause this additional disability.  Initially, the Board notes 
that the veteran first complained of right sided numbness in 
October 2000.  Since then, the veteran has been diagnosed 
with right-sided weakness, numbness and clumsiness, and 
stroke-like symptoms on the right side for which he has 
received treatment from VA and from private physicians with 
differing opinions as to the etiology of his symptoms.

Regarding these differing opinion, it is the responsibility 
of the Board to assess the credibility and weight to be given 
the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 
(1992)).  The probative value of medical evidence is based on 
the physician's knowledge and skill in analyzing the data, 
and the medical conclusion the physician reaches; as is true 
of any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may 
not reject medical opinions based on its own medical 
judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The weight of a 
medical opinion is diminished where that opinion is 
ambivalent, based on an inaccurate factual premise, based on 
an examination of limited scope, or where the basis for the 
opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 
461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993); Guerrieri 
v. Brown, 4 Vet. App. 467, 470-71 (1993).

In this appeal, the Board finds that the January 2003 private 
physician, Dr. J.P. noted that the veteran had a neurological 
problem after foot surgery and the same physician stated in a 
May 2003 letter that the veteran's two failed surgical 
procedures on his foot left him with a neuroma-like pain as 
well as joint pain at the level of his first tarsometatarsal 
joint.  Further, the physician noted that the veteran had 
sustained a seizure disorder from a painful disorder of his 
foot.  While this medical opinion evidence seems to suggest 
that the veteran's surgeries, conducted at a VA hospital, 
caused the veteran's right-sided neurological symptoms, the 
Board also notes that the private physician did not state 
that he had reviewed the veteran's claims file or the 
operative reports associated with these surgeries.  In 
addition, Dr. J.P. did not offer any rationale for his 
opinion.

However, the remaining medical evidence supports a finding 
that the veteran's foot surgeries did not cause his right-
sided weakness.  As such, the VA treatment records show that 
the veteran's weakness was of unknown and questionable 
etiology.  The April 2001 VA physician found that a 
relationship between the veteran's foot surgery and his right 
side numbness made no sense, the November 2001 VA podiatrist 
could not understand any relationship between his weakness 
and the foot surgery, and other VA records are shown to 
attribute the veteran's right-sided weakness to lacunar 
infarcts, hypertension, and hepatitis C, rather than the 
veteran's foot surgery.  In addition to this medical 
evidence, the Board accepts the September 2006 VA physician's 
opinion-based upon examination of the veteran and 
consideration of his documented medical history-as probative 
evidence that the veteran's right-sided weakness is less than 
likely related to his foot surgeries.  As noted above, the VA 
physician noted that she had reviewed the veteran's claims 
file, which included the July 1998 and May 2000 VA operative 
reports.  Although this VA physician commented that the 
veteran's weakness could be related to the foot surgeries if 
the veteran had septicemia immediately after his surgery, she 
also noted that there was no medical documentation to show 
that the veteran had septicemia.  Therefore, without such 
medical documentation, she could not state that the veteran's 
weakness was related to his foot surgeries.

As the September 2006 VA physician's opinion is based on 
review of the entire claims file, to include the veteran's 
July 1998 and May 2000 VA operative reports, the Board 
accepts this opinion, in addition to the remaining VA medical 
opinion evidence, as probative evidence to support a finding 
that compensation under the provisions of 38 U.S.C.A. § 1151 
for partial right side paralysis is not warranted.  Further, 
although the veteran's private physician, Dr. J.P., opined, 
that the veteran's foot surgeries caused his right sided 
weakness and other neurological symptoms, he did not provide 
a rationale for his opinion.  Further, the fact that he 
treats the veteran on a regular basis-without more-does not 
add significantly to the probative value of an opinion as to 
causal relationship.  The Court has expressly declined to 
adopt a "treating physician rule" which would afford greater 
weight to the opinion of a veteran's treating physician over 
the opinion of a VA or other physician.  See, e.g., Winsett 
v. West, 11 Vet. App. 420 (1998), citing Guerrieri v. Brown, 
4 Vet. App. 467 (1993).

In addition, as the veteran is not found to have a current 
memory loss disability and he was not found to have an 
additional disability of hallux abducto valgus of the right 
foot, the Board finds that the veteran's claim for 
compensation under the provisions of 38 U.S.C.A. § 1151 due 
to VA medical treatment must be denied.

In addition to the medical evidence, the Board has considered 
the veteran's assertions (including those advanced during the 
October 2004 Board hearing).  While the Board does not doubt 
the sincerity of the veteran's belief that he has hallux 
abducto valgus of the right foot, partial right side 
paralysis, and memory loss that is related to VA medical 
treatment, this claim turns on a medical matter.  As a 
layperson without the appropriate medical training and 
expertise, the veteran simply is not competent to provide a 
probative opinion on such a matter.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992)).  See also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge").  For 
that reason, the veteran's unsupported assertions, without 
more, simply do not constitute persuasive evidence in support 
of the claim.

For all the foregoing reasons, the claim for compensation 
under the provisions of 38 U.S.C.A. § 1151 for hallux abducto 
valgus of the right foot, partial right side paralysis, and 
memory loss due to VA treatment must be denied.  As such, it 
has not been shown that carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the VA in furnishing the hospital care, 
medical or surgical treatment, or examination, or an event 
not reasonably foreseeable, caused any additional disability 
to the veteran's hallux abducto valgus of the right foot.  In 
reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not for application in the instant appeal.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
hallux abducto valgus of the right foot, partial right side 
paralysis, and memory loss, claimed as due to VA treatment, 
is denied.



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


